Name: 2012/586/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  budget;  employment
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/238 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Training Foundation for the financial year 2010 (2012/586/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Training Foundation for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Training Foundation for the financial year 2010, together with the Foundations replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1339/2008 of the European Parliament and of the Council of 16 December 2008 establishing a European Training Foundation (3), and in particular Article 17 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0135/2012), 1. Grants the Director of the European Training Foundation discharge in respect of the implementation of the Foundations budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Training Foundation, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 145. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 354, 31.12.2008, p. 82. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER PAST YEARS European Training Foundation 2006 2007 2008 2009 Performance n.a. n.a.  Calls on the Foundation to set out a diachronic analysis of operations carried out in this and the previous years  Calls, in view of the fact that some areas of interest are shared, for close cooperation and synergies between the Foundation and Cedefop and calls for information to be provided regularly in the activity reports by the Directors of both agencies  Difficulties in establishing a direct link between the results of the Foundations projects and the institutions activities Calls on the Foundation to set out a comparison of the operations that were carried out during the year for which the discharge is to be granted and during the previous financial year Budgetary and financial management The Foundation did not respect the rules for budget presentation: the Foundation only published the commitment appropriations for its 2006, not considering the payment appropriations In the amending budget, the amount of the assigned revenue is incorrect. It should have been EUR 1 200 000 instead of the EUR 3 400 000 shown, which erroneously included assigned revenue carried over from the previous year n.a.  Urges the Foundation to draw up budgetary procedures more rigorously in order to avoid the considerable number of budgetary transfers  Calls on the Foundation to obtain the authorisation of its Governing Body when transfers are required, which is required by the Foundations Financial Regulation  Reminder to fulfil its obligation to show a summary statement of the schedule of payments due in subsequent financial years to meet budget commitments entered into in earlier financial years Human resources n.a. n.a.  Calls (see internal audit) on the Foundation to address weaknesses in the recruitment procedures   The Recruitment Assessment Boards must provide sufficient information on the procedures followed, including justifications for decisions and dates on which they were taken in order to ensure the transparency of these procedures  Calls on the Foundation to comply with Council Directive 2000/78/EC (1) n.a. Internal audit n.a. n.a. Calls on the Foundation to take steps to fulfil 15 out of 27 recommendations made by the Internal Audit Service   i.e. to put in place without delay certain internal control standards (regarding the documentation of procedures, supervision of financial transactions and continuity of operations) and certain human resources management recommendations (regarding human resources management in annual planning and activity reporting; objective setting; time recording of the staff) Acknowledges that 11 out of 15 recommendations made by IAS have been closed in 2009 (1) OJ L 303, 2.12.2000, p. 16.